UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number001-32534 ZAP (Exact name of registrant as specified in its charter) California 94-3210624 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 501 4th Street Santa Rosa, California (Address of principal executive offices) (Zip Code)) Registrant’s telephone number, including area code: (707)525-8658 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data Filer required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo x As of November 12, 2014, there were 427,477,489 shares outstanding of the registrant’s common stock. 1 INDEX Page No. PART I. Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2014 and December 31, 2013 3 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the three and nine months ended September 30, 2014 and 2013 5 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2014 and 2013 6 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 31 PART II. Other Information Item 1. Legal Proceedings 32 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Mine Safety Disclosures 34 Item 5. Other Information 34 Item 6. Exhibits 34 SIGNATURES 35 2 ZAP CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) (Unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted Cash Notes receivable Accounts receivable Inventories, net Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Land use rights, net Other assets: Distribution fees, net Intangible assets, net Goodwill Due from related party Deposits and other assets Total other assets Total assets $ $ See accompanying notes to the unaudited condensed consolidated financial statements 3 ZAP CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) (Unaudited) September 30, December 31, LIABILITIES ANDEQUITY Current liabilities: Short term loans $ $ Convertible Bond Senior convertible debt Accounts payable Accrued liabilities Notes payable Advances from customers Taxes payable Due to related party Other payables Total current liabilities Long term liabilities: Accrued liabilities and others Total liabilities Commitments and contingencies Equity Common stock, no par value; 800 million shares authorized; 427,477,489 and 302,518,002 shares issued and outstanding at September 30, 2014 and December 31, 2013, respectively Accumulated other comprehensive income Accumulated deficit ) ) Total ZAP shareholders’ equity Non-controlling interest Total equity Total liabilities and equity $ $ See accompanying notes to the unaudited condensed consolidated financial statements 4 ZAP CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (In thousands; except per share data) (Unaudited) For the Three Months ended Sept 30, For the Nine Months ended Sept 30, Net sales $ Cost of goods sold ) Gross profit ) ) Operating expenses: Sales and marketing General and administrative Research and development Total operating expenses Loss from operations ) Other income (expense): Interest expense, net ) Loss from equity injoint venture - ) - ) Other Income Total income (expense) Loss before income taxes ) Income tax benefit(expense) (1 ) 8 ) 33 Net Loss $ ) $ ) $ ) $ ) Less: loss attributable to non-controlling interest Net loss attributable to ZAP’s common shareholders $ ) $ ) $ ) $ ) Net Loss ) Other Comprehensive income / (Loss) Foreign currency translation adjustments (3 ) ) Total comprehensive income (loss) Less : Comprehensive loss attributable to non-controlling interest Comprehensive loss attributable to ZAP $ ) $ ) $ ) $ ) Net loss per share Basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted See accompanying notes to the unaudited condensed consolidated financial statements 5 ZAP CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) For the Nine Months ended Sept 30, CASH FLOWS FROM OPERATING ACTIVITIES Loss from operations of the company and its consolidated subsidiaries $ ) $ ) Adjustments to reconcile net loss to cash (used in) operating activities: Stock-based employee compensation Depreciation and amortization Amortization of Distribution agreement Provision for (recovery of )doubtful accounts ) 10 Inventory Reserve ) Loss from joint venture and other investments - (Gain)Loss on disposal of equipment ) 34 Deferred tax benefit(expense) ) Amortization of debt discount Changes in assets and liabilities Accounts receivable ) Notes Receivable ) Inventories ) Prepaid expenses and other assets (1
